Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 40-49, drawn to a testing system for testing a protective glove, classified in G01M7/08.
II. Claims 50-60, drawn to a testing system for testing a protective foot covering, classified in G01N3/30.
The inventions are independent or distinct, each from the other because:
Inventions I-II directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together, have a materially different design, mode of operation, function, or effect and do not overlap in scope. (1) The testing system for a protective glove is not capable of use together with the testing system for a protective foot covering since one only tests gloves and the other only tests foot coverings. The inventions have a materially different design, mode of operation, function, or effect because one is configured to test a protective glove with a hand shaped testing device, and the other is configured to test a protective foot covering with a foot shaped testing device. (2) The inventions do not overlap in scope since one is configured to use a hand shaped testing device to test a glove, and the other is configured to use a foot shaped testing device to test a foot covering.
Furthermore, (3) the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim(s) 40, 44, 48-50, 54, and 58-60 is/are generic to the following disclosed patentably distinct species: 
Whether Applicant elects group I or II above, an election is required below:
Species 1 – fig. 2, directed to an embodiment wherein the body of the testing device, which is hand-shaped, is monolithically formed as a single part
Species 2 – (pg. 3 lines 9-10) directed to an embodiment wherein the body of the testing device, which is hand-shaped, is formed of plural separate parts (e.g. two halves) connected together

Whether Species 1 or 2 is elected, a further election is required below:
Subspecies A12 – (pg. 3 lines 12) wherein the body is solid (i.e. not hollow)
Subspecies B12 – (pg. 3 lines 12) wherein the body is hollow

If Applicant elects Species 2 and subspecies B12 above, a further election is required below:
Subspecies I2, B12 – (pg. 3 lines 12-15) wherein the body is made of plural parts, is hollow, and is configured to allow a user to access the inside of the body for sensor placement, but not sensor replacement
Subspecies II2, B12 – (pg. 3 lines 12-15) wherein the body is made of plural parts, is hollow, and is configured to allow a user to access the inside of the body for sensor replacement, but not sensor placement
Subspecies III2, B12 – (pg. 3 lines 12-15) wherein the body is made of plural parts, is hollow, and is configured to allow a user to access the inside of the body for replacement of portions of the body itself, but not for sensor placement and/or replacement

If Applicant elects Species 2 above, a further election is required below:
Subspecies 2A – (pg. 3 lines 17-21) wherein the plural parts of the body are not relatively movable relative to each other and are fixed to each other by a bolt or screw
Subspecies 2B – (pg. 3 lines 17-21; fig. 3 and pg. 6 lines 11-14 and lines 16-22) wherein the plural parts of the body are not relatively movable relative to each other and are fixed to each other by a fixed connection other than a bolt or screw
Subspecies 2C – (pg. 3 lines 21-28) wherein the plural parts of the body are relatively movable relative to each other and are fixed to each other by an articulating joint (e.g. a hinged connection) having properties chosen to mimic the corresponding joint stiffness in the human hand
Subspecies 2D – (pg. 3 lines 21-28) wherein the plural parts of the body are relatively movable relative to each other and are fixed to each other by an articulating joint (e.g. a hinged connection) having other properties chosen in accordance with desired test parameters

If Applicant elects one of species 1 and 2 above, a further election is required below:
Subspecies 11-2 – (pg. 3 lines 29-30; pg. 6 lines 23-25; pg. 7 lines 7-13) wherein the body includes an internal frame with one frame portion (e.g. a monolithically formed frame)
Subspecies 21-2 – (pg. 3 lines 29-30; pg. 6 lines 23-25; pg. 7 lines 7-13) wherein the body includes an internal frame with more than one frame portion

If Applicant elects Species 2 above, a further election is required below:
Subspecies 2a – (p. 4 lines 7-9; pg. 6, last paragraph) wherein the internal frame is made of a material mimicking the stiffness of human bone
Subspecies 2b – (p. 4 lines 7-9; paragraph bridging pgs. 6-7) wherein the internal frame has other physical properties chosen in accordance with desired test properties, wherein the frame is made of rigid plastic
Subspecies 2c – (p. 4 lines 7-9; paragraph bridging pgs. 6-7) wherein the internal frame has other physical properties chosen in accordance with desired test properties, wherein the frame is made of steel
Subspecies 2d – (p. 4 lines 7-9; paragraph bridging pgs. 6-7) wherein the internal frame has other physical properties chosen in accordance with desired test properties, wherein the frame is made of aluminum

Whatever Applicant elects above, a further election is required below:
Subspecies i – (pg. 4 lines 12-18) wherein the sensors are positioned only inside the body by being embedded in the material used to form the body
Subspecies ii – (pg. 4 lines 12-18) wherein the sensors are positioned only inside the body by being attached to an internal frame
Subspecies iii – (pg. 4 lines 12-18) wherein the sensors are located only on the exterior of the body 
Subspecies iv – (pg. 4 lines 12-18) wherein the sensors are located on the exterior of the body and inside the body by being embedded in the material used to form the body
Subspecies v – (pg. 4 lines 12-18) wherein the sensors are located on the exterior of the body and inside the body by being attached to an internal frame

If Applicant elects species 1 and one of subspecies i-iii above, a further election is required below:
Subspecies 1i-iii – (pg. 4 lines 15-16; pg. 7 lines 27-28) wherein the sensors are in a single location on the body, at the thumb
Subspecies 2i-iii – (pg. 4 lines 15-16) wherein the sensors are in plural locations on the body

Whatever Applicant elects above, a further election is required below:
Subspecies aa – (pg. 4 lines 16-18) wherein the sensor(s) is/are permanently attached to the body
Subspecies bb – (pg. 4 lines 16-18) wherein the sensor(s) is/are removably attached to the body

Whatever applicant elects above, a further election is required below:
Subspecies AA – (pg. 4 lines 19-22) wherein the sensors are configured to measure the result of a single dorsal impact
Subspecies BA – (pg. 4 lines 19-22) wherein the sensors are configured to measure the result of a single palmer impact
Subspecies CA – (pg. 4 lines 19-22) wherein the sensors are configured to measure the result of a single unilateral impact
Subspecies DA – (pg. 4 lines 19-22) wherein the sensors are configured to measure a combination of two directions of impact
Subspecies EA – (pg. 4 lines 19-22) wherein the sensors are configured to measure a combination of more than two directions of impact

Whatever Applicant elected above, a further election is required below:
Subspecies AA – (pg. 4 line 23 – pg. 5 line 2) wherein the test device includes components (e.g. internal display device) for displaying measured parameters
Subspecies BB - (pg. 4 line 23 – pg. 5 line 2) wherein the test device includes components for transmitting measured parameters to an external data acquisition device
Subspecies CC - (pg. 4 line 23 – pg. 5 line 2) wherein the test device includes components for transmitting measured parameters to an external storage device
Subspecies DD - (pg. 4 line 23 – pg. 5 line 2) wherein the test device includes components for transmitting measured parameters to an external display device
Subspecies EE - (pg. 4 line 23 – pg. 5 line 2) wherein the test device includes components for transmitting measured parameters to an internal data acquisition device
Subspecies FF - (pg. 4 line 23 – pg. 5 line 2) wherein the test device includes components for transmitting measured parameters to an internal storage device
Subspecies GG -  (pg. 4 line 23 – pg. 5 line 2) wherein the test device includes components for transmitting measured parameters to external and internal data acquisition devices
Subspecies HH - (pg. 4 line 23 – pg. 5 line 2) wherein the test device includes components for transmitting measured parameters to external and internal storage devices
Subspecies II - (pg. 4 line 23 – pg. 5 line 2) wherein the test device includes components for transmitting measured parameters to external and internal display devices

If Applicant elects one of subspecies BB-DD and GG-II above (which transmit to an external device), a further election is required below:
Subspecies IBB-DD and GG-II – (pg. 4 lines 24-27) wherein the sensor(s) communicate with the external data acquisition, storage or display device through wired connection(s)
Subspecies IIBB-DD and GG-II – (pg. 4 lines 24-27) wherein the sensor(s) communicate with the external data acquisition, storage or display device through wireless connection(s)
Subspecies IIIBB-DD and GG-II – (pg. 4 lines 24-27) wherein the sensor(s) communicate with the external data acquisition, storage or display device through a combination of wired and wireless connections

If Applicant elects one of subspecies BB, CC, EE, FF, GG or HH (which have a data acquisition/storage device), a further election is required below:
Subspecies 1BB, CC, EE, FF, GG or HH - (pg. 4 lines 29-31) wherein the device(s) take(s) the form of a solid state memory storage device that is removable
Subspecies 2BB, CC, EE, FF, GG or HH - (pg. 4 lines 29-31) wherein the device(s) take(s) the form of a solid state memory storage device with a manner of connection to external devices such as a USB port

If Applicant elects one of subspecies AA and II above (having an internal display), a further election is required below:
Subspecies iAA, II – (pg. 5 lines 1-2; pg. 9 lines 24-28) wherein the integral display device is an analog visual device
Subspecies iiAA, II – (pg. 5 lines 1-2; pg. 9 lines 24-28) wherein the integral display device is an digital visual device
Subspecies iiiAA, II – (pg. 5 lines 1-2; pg. 9 lines 24-28) wherein the integral display device is an audio device
Subspecies ivAA, II – (pg. 5 lines 1-2; pg. 9 lines 24-28) wherein the integral display device is an audio device and an analog visual device
Subspecies vAA, II – (pg. 5 lines 1-2; pg. 9 lines 24-28) wherein the integral display device is an audio device and an digital visual device

Whatever Applicant elects above, a further election of one of the following is required:
Subspecies AX – (pg. 5 lines 23-26) wherein the body is made of silicone
Subspecies BX – (pg. 5 lines 23-26) wherein the body is made of polyethyl alcohol
Subspecies CX – (pg. 5 lines 23-26) wherein the body is made of another suitable material

If Applicant elects subspecies 2C or 2D above (wherein there are movable joints), a further election of one of the following is required:
Subspecies 2C2D-1 - (pg. 6 lines 6-8) wherein the joints are made of the same material as the testing device
Subspecies 2C2D-2 - (pg. 6 lines 6-8) wherein the joints are made of steel, which is different from the material of the testing device
Subspecies 2C2D-3 - (pg. 6 lines 6-8) wherein the joints are made of aluminum, which is different from the material of the testing device
Subspecies 2C2D-4 - (pg. 6 lines 6-8) wherein the joints are made of plastic, which is different from the material of the testing device

Whatever Applicant elects above, a further election is required below:
Subspecies IND1 – (pg. 8 lines 21-24) wherein the testing device has a position indicator to indicate where to apply a load, the position indicator having the form of a color indicator
Subspecies IND2 – (pg. 8 lines 21-24) wherein the testing device has plural position indicators to indicate where to apply loads, the position indicators having the form of color indicators
Subspecies IND3 – (pg. 8 lines 21-24) wherein the testing device has a position indicator to indicate where to apply a load, the position indicator having the form of a mechanical indicator, being an indentation
Subspecies IND4 – (pg. 8 lines 21-24) wherein the testing device has plural position indicators to indicate where to apply loads, the position indicators having the form of mechanical indicators, being indentations

If Applicant elected one of subspecies IND3-IND4 above, a further election is required below:
Subspecies 1IND3-IND4 – (pg. 8 lines 21-24) wherein the indentation(s) allow the insertion of sensors
Subspecies 2IND3-IND4 – (pg. 8 lines 21-24) wherein the indentation(s) allow the alignment of specific test equipment
Subspecies 3IND3-IND4 – (pg. 8 lines 21-24) wherein the indentation(s) allow the insertion of sensors and the alignment of specific test equipment
Subspecies 4IND3-IND4 – (pg. 8 lines 21-24) wherein the indentation(s) allow the inclusion of positioning rigs to keep the testing device at prescribed locations

Whatever Applicant elects above, a further election is required below:
Subspecies FR1 – (pg. 8 lines 25-27) wherein the internal frame, either articulated or monolithic, is constructed so that at a prescribed force, an externally observable indicator is activated. 
Subspecies FR2 – (pg. 8 lines 25-27) wherein the internal frame, either articulated or monolithic, is constructed so that at a prescribed pressure, an externally observable indicator is activated.
Subspecies FR3 – (pg. 8 lines 25-27) wherein the internal frame, either articulated or monolithic, is constructed so that at a prescribed deformation, an externally observable indicator is activated.
Subspecies FR4 – (pg. 8 lines 25-27) wherein the internal frame, either articulated or monolithic, is constructed so that at a prescribed strain, an externally observable indicator is activated.

If Applicant elects one of FR1-FR4 above, a further election is required below:
Subspecies 1FR1-FR4 – (pg. 8 lines 27-28) wherein the externally observable indicator is a visual indicator (e.g. color)
Subspecies 2FR1-FR4 – (pg. 8 lines 27-28) wherein the externally observable indicator is an audible indicator
Subspecies 3FR1-FR4 – (pg. 8 lines 27-28) wherein the externally observable indicator is another kind of indicator

Whatever Applicant elects above, a further election is required below:
Subspecies PS1 – (pg. 8 last paragraph) wherein a surface indication of pressure level is visually evident upon testing
Subspecies PS2 – (pg. 8 last paragraph) wherein a surface indication of strain level is visually evident upon testing
Subspecies PS3 – (pg. 8 last paragraph) wherein an internal indication of pressure level is visually evident upon testing
Subspecies PS4 – (pg. 8 last paragraph) wherein an internal indication of strain level is visually evident upon testing

If Applicant elected one of subspecies PS3-PS4 above (having an internal indication), a further election of one of the following is required:
Subspecies 1PS3-PS4 – (pg. 8 last paragraph) wherein the indication is provided by embedding a photoelastic material on an internal frame
Subspecies 2PS3-PS4 – (pg. 8 last paragraph) wherein the indication is provided by embedding a photoelastic material elsewhere in the testing device

Whatever Applicant elected above, a further election is required below:
Subspecies H1 – (pg. 7 lines 14-15) wherein the test device has a handle
Subspecies H2 - (pg. 7 lines 14-15) wherein the test device has another positioning device
Subspecies H3 - (e.g. figs. 1-4) wherein the test device lacks a handle or other positioning device

Whatever Applicant elects above, a further election (regarding a method of applying force) is required below:
Subspecies FA1 – (pg. 10 lines 7-8) wherein the load applied to the test device is applied by dropping a weight 122
Subspecies FA2 – (pg. 10 lines 14-15) wherein the load applied to the test device is applied by quasi-static loading
Subspecies FA3 – (pg. 10 lines 19-20) wherein the load applied to the test device is applied by cyclic loading
Subspecies FA3 – (pg. 10 lines 22-23) wherein the load applied to the test device is applied by a combination of the above-noted load application methods

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853    

/JILL E CULLER/           Primary Examiner, Art Unit 2853